SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1089
CA 14-00277
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IRONWOOD, L.L.C. AND STEELWAY REALTY CORPORATION,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

JGB PROPERTIES, LLC, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


CAMARDO LAW FIRM, P.C., AUBURN (RAYMOND M. SCHLATHER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered January 23, 2014. The order denied
defendant’s motion to dismiss.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court